UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------- X
                                                          :
NEELAM UPPAL,                                             :                                   9/27/2019
                                                          :
                                        Plaintiff,        :
                                                          :                16-CV-3038 (VSB)
                      - against -                         :
                                                          :             OPINION & ORDER
NEW YORK STATE DEPARTMENT OF                              :
HEALTH, et al.,                                           :
                                                          :
                                         Defendants. :
                                                          :
--------------------------------------------------------- X

Appearances:

Neelam Uppal
Largo, Florida
Pro se Plaintiff

James M. Hershler
New York State Office of the Attorney General
New York, New York
Counsel for Defendants New York State Department of Health and Timothy Mahar

VERNON S. BRODERICK, United States District Judge:

        Pro se Plaintiff Neelam Uppal brings this action against the New York State Department

of Health (“NYSDOH”) and Timothy Mahar (“Mahar”), 1 asserting a myriad of claims relating to

the revocation of her medical license in Florida and the subsequent revocation of her medical

license in New York. Before me are (1) the motion of Defendants NYSDOH and Mahar to

dismiss Plaintiff’s amended complaint, (2) Plaintiff’s cross-motion for leave to further amend her

complaint, and (3) Plaintiff’s motion to disqualify the New York State Attorney General from




1
 Plaintiff refers to Defendant Timothy Mahar spelling his last name as “Maher” in her pleadings. Defendants have
consistently used the last name “Mahar” in their submissions. For purposes of this Opinion & Order I use “Mahar.”
representation of Defendant Mahar. Because the New York State Attorney General does not

have a conflict, Plaintiff’s motion to disqualify the New York State Attorney General is

DENIED. Because requests for leave to amend are to be granted liberally, Plaintiff’s motion for

leave to amend her complaint is GRANTED. 2 Because most of the claims asserted against

NYSDOH and the Individual Defendants are barred by applicable doctrines of immunity, and

because Plaintiff’s Title VII claim fails based on the absence of allegations that NYSDOH and

the Individual Defendants were her employers, Defendants’ motion to dismiss is GRANTED.

                  Background 3

         This action arises out of the revocation of Plaintiff’s Florida state medical license and the

subsequent revocation of her New York state medical license. Plaintiff, who states that she

maintains dual residences in Florida and New York, (Compl. 2), 4 alleges that beginning in 2002,

she was “given privileges . . . to be an attending physician” at a hospital. (SAC 10.) 5 During her

appointment to the hospital’s staff, she experienced sexual harassment and discrimination. (Id. at

10–11.) She filed a case for sexual harassment and discrimination against her “prior employer,”


2
 However, to the extent that Plaintiff moves forward and further amends her complaint, she is directed not to add
any claims directed at NYSDOH or any claims against the Individual Defendants premised on their conduct during
her license revocation proceedings, as any such claims would be barred by the applicable doctrines of immunity.
3
  The following factual summary is drawn from the allegations contained in the various iterations of Plaintiff’s
complaint and other documents she has submitted in this litigation. In accordance with the mandate to read a pro se
plaintiff’s papers liberally, Boykin v. KeyCorp., 521 F.3d 202, 214 (2d Cir. 2008), and consistent with the approach
taken by other courts in this district, I find it appropriate to consider Plaintiff’s allegations contained in submissions
outside of her complaint, to the extent that they are consistent with and related to the complaint itself. However, I
do also consider “matters of which judicial notice may be taken under [Federal Rule of Evidence] 201.” Kramer v.
Time Warner Inc., 937 F.2d 767, 773 (2d Cir. 1991).
I assume the allegations set forth in the Plaintiff’s pleadings and papers to be true for purposes of this motion. See
Kassner v. 2nd Ave. Delicatessen Inc., 496 F.3d 229, 237 (2d Cir. 2007). My references to these allegations should
not be construed as a finding as to their veracity, and I make no such findings.
4
 “Compl.” refers to Plaintiff’s Complaint, filed on April 25, 2016. (Doc. 1.) Because the paragraphs in the
Complaint are inconsistently numbered, I cite to ECF page numbers for ease of reference.
5
  “SAC” refers to Plaintiff’s Second Amended Complaint, filed on December 1, 2017. (Doc. 52.) Because the
paragraphs in the Second Amended Complaint are inconsistently numbered, I cite to ECF page numbers for ease of
reference.



                                                                 2
without identifying her employer, and the FLDOH “then took an action in retaliation.” (FAC

8). 6 The “action in retaliation” appears to refer to the revocation of Plaintiff’s Florida medical

license, which was eventually affirmed by the Florida Second District Court of Appeal on

January 5, 2016. (See Pl.’s PI Aff. 2.). 7

         Subsequently, the New York State Board for Professional Medical Conduct “sought

reciprocal discipline” and charged Plaintiff with “falsely answering ‘no’ to the question whether

she had been subject to discipline elsewhere on her renewal application dated January 5, 2016.”

(Id.) The New York State Department of Health issued a statement of charges and notice of

hearing against Plaintiff. (Compl. 4, Pls.’ Opp. OSC ¶ 7.) 8

         At the hearing, Plaintiff alleges, NYSDOH “started fabricating allegations in . . . support”

of the Florida DOH. (FAC 8.) Defendant Mahar, “associate counsel with the NYSDOH,

intentionally made numerous false claims and misrepresentations against me during the

proceedings before the NYSDOH,” (Pl.’s Opp. OSC ¶ 11), which were “then agreed [to] by the

rigged panel.” (FAC 8.) The hearing panel made a determination that her license should be

revoked, which was upheld by the Administrative Review Board of the New York State

Department of Health. (Pl.’s PI Aff. 2.)

         Plaintiff now asserts various claims of discrimination and retaliation against the Florida

Department of Health, the New York State Department of Health, Timothy Mahar,Linda Prescott



6
 “FAC” refers to Plaintiff’s Amended Complaint, filed on September 22, 2016. (Doc. 17.) The Amended
Complaint does not contain paragraph numbering, so I cite to ECF page numbers.
7
 “Pl.’s PI Aff.” refers to Plaintiff’s reply in further support of her motion for a preliminary injunction, entitled
“Answer Affidavit, Memorandum of Law For Order to Show Cause for Injunctive Relief,” and filed on March 30,
2017. (Doc. 36.) Plaintiff also filed a portion of the same document in further opposition to Defendants’ motion to
dismiss on August 15, 2017. (Doc. 45.) This document does not contain paragraph numbering, so I cite to ECF
page numbers.
8
  “Pl.’s Opp. OSC” refers to the Affidavit of Neelam Uppal in Further Response to Court’s Order to Show Cause,
filed on August 5, 2016. (Doc. 16.)



                                                              3
Wilson, Steven Grabiec, Peter S. Koenig, John A. D’Anna, and Richard Milone (“ARB

Members,” and together with Mahar, the “Individual Defendants”), the individuals who were

members of the hearing panel that revoked her license. She also alleges discrimination and

retaliation by the Carlton Fields Law Firm, which represented Wells Fargo in a foreclosure

action against her, (SAC 23), and seeks $120 million in damages based on economic,

reputational, emotional, psychological, and physical harm, (FAC 10).

               Procedural History

       Plaintiff, initially proceeding pro se, filed the Complaint in this action on April 25, 2016,

requesting I enjoin the pending New York State Department of Health disciplinary proceedings

against her. (Doc. 1.) She named as Defendants the New York State Department of Health, the

Florida Department of Health, and the Florida Board of Medicine, and asserted various claims,

including violations of her civil and constitutional rights and violations of state statutes. (Id.)

On April 27, 2016, I issued an Order to Show Cause why the action should not be dismissed or

transferred to the United States District Court for the Northern District of New York. (Doc. 3.) I

also denied Plaintiff’s request for immediate injunctive relief. (Id.)

       Plaintiff then retained counsel, and the parties appeared for a show cause hearing on May

13, 2016. While my ruling was pending, Plaintiff filed a pro se amended complaint on

September 22, 2016, asserting claims of employment discrimination and naming as Defendants

the New York State Department of Health and Timothy Mahar. (Doc. 17.) In the amended

complaint, Plaintiff dropped the Florida Defendants as well as her request for injunctive relief.

(Id.) I concluded that the filing of the amended complaint mooted her request for emergency

injunctive relief. (See Doc. 46, at 2 n.2.)

       Plaintiff’s counsel then moved to withdraw as Plaintiff’s attorney, (Doc. 21), and I




                                                       4
granted the motion on January 19, 2017, (Doc. 26).

       After Plaintiff’s license was revoked by the administrative review board (“ARB”) on

January 31, 2017, Plaintiff moved for reconsideration of my order granting her attorney’s motion

to withdraw, (Doc. 27), and on February 14, 2017 filed an Order to Show Cause asking me to

stay the ARB’s revocation of her license, (Doc. 28). Defendants filed papers in opposition to

Plaintiff’s Order to Show Cause on March 24, 2017. (Docs. 32–34.) Plaintiff submitted a reply

on March 30, 2017. (Doc. 36.)

       On May 22, 2017, Plaintiff commenced a proceeding under Article 78 of the New York

Civil Practice Law and Rules in the State of New York Supreme Court, Appellate Division,

Third Judicial Department challenging the ARB’s decision to revoke her license. (Doc. 37.)

       On June 20, 2017, Defendants filed a motion to dismiss the amended complaint, (Doc.

38), along with an affirmation and memorandum of law in support, (Docs. 39–40). Plaintiff filed

opposition papers on July 24, 2017, and refiled the same document on August 15, 2017. (Docs.

43, 44.) She also refiled her affidavit and memorandum of law in further support of her motion

for a preliminary injunction on March 30, 2017. (Doc. 36.)

       By order dated September 30, 2017, I denied Plaintiff’s motion for reconsideration and

her motion for a preliminary injunction. (Doc. 46.) On October 16, 2017, Plaintiff filed a notice

of appeal from that order, (Doc. 48), as well as a motion for leave to amend her complaint, (Doc.

47). Defendants opposed that request by letter. (Doc. 49.) I did not grant Plaintiff’s motion, but

directed her to submit a copy of her proposed second amended complaint or a letter explaining

how the proposed amendments would alleviate the deficiencies identified in Defendants’ motion

to dismiss. (Doc. 51.) Plaintiff filed her proposed second amended complaint on December 1,

2017, (Doc. 52), and Defendants submitted a letter in opposition on December 5, 2017, (Doc.




                                                     5
53). Plaintiff filed a letter objecting to Defendants’ opposition on December 28, 2017. (Doc.

55.)

       On February 26, 2019, Defendants’ counsel informed me that Plaintiff’s state court

proceeding was no longer ongoing. (Doc. 59.) On November 1, 2018, the Appellate Division,

Third Department, denied Plaintiff’s motion to accept the record and for an extension of time to

perfect the proceeding. (Doc. 59, at 2.) Plaintiff apparently moved to reargue and renew her

application, which motion was denied by the Third Department on January 4, 2019. (Id. at 3.)

An appeal to the Court of Appeals must be taken within 30 days of service of the judgment or

order sought to be appealed from. N.Y. C.P.L.R. § 5513(a). Plaintiff does not appear to have

taken a timely appeal from the Third Department’s decision. (See Doc. 59.)

       On April 1, 2019, Plaintiff filed an objection to the representation of Defendant Mahar by

the New York State Attorney General. (Doc. 60.) On April 3, 2019, the Second Circuit issued

an order affirming my denial of Plaintiff’s motion for a preliminary injunction. (Doc. 62.)

               Statutory Framework for Revocation of Medical Licenses

       New York Public Health Law Section 230(10)(p) authorizes the State of New York to

bring “cases of professional misconduct based solely upon a violation of [N.Y. Educ. L. §

6530(9)].” N.Y. Educ. L. § 6530(9)(d) further defines “professional misconduct” to include,

among other things, the prior revocation of a license to practice medicine “by a duly authorized

professional disciplinary agency of another state, where the conduct resulting in the revocation ...

would, if committed in New York state, constitute professional misconduct under the laws of

New York state.” Id.

       “Where another state’s ‘professional disciplinary agency’ has found a New York-licensed

physician guilty of professional misconduct, or revoked the physician’s license in that state,




                                                     6
‘charges may be prepared and served’ on the physician, and the matter ‘may be referred to a

committee on professional conduct for its review and report of findings, conclusions as to guilt,

and determination.’” Mir v. Bogan, No. 13 Civ. 9172(PGG), 2015 WL 1408891, at *10

(S.D.N.Y. Mar. 27, 2015) (quoting N.Y. Educ. L. § 6530(3)–(6); N.Y. Pub. Health L. §

230(10)(p)), aff’d, 668 F. App’x 368 (2d Cir. 2016). “In connection with such charges, the

physician is entitled to ‘appear personally before the committee on professional conduct.’” Id.

(quoting N.Y. Pub. Health L. § 230(10)(p)). At the hearing before the committee, “an

administrative officer . . . shall have the authority to rule on all motions . . . [and] objections.”

N.Y. Pub. Health L. § 230(10)(e). The physician “may be represented by counsel and may

present evidence or sworn testimony on his or her behalf,” although she is “strictly limited” to

presenting “evidence and testimony relating to the nature and severity of the penalty to be

imposed.” Id. § 230(10)(p). 9 “Accordingly, where a physician faces charges of professional

misconduct based on discipline imposed by another State’s ‘professional disciplinary agency,’

the New York Medical Board relies on the findings of that state’s adjudicative body by adopting

and applying those findings against the individual in New York.” Mir, 2015 WL 1408891, at

*10 (internal quotation marks omitted). Relitigation in New York of the charges underlying the

other state’s disciplinary action is not permitted. Id. (citing N.Y. Pub. Health L. § 230(10)(p)).

However, the determination of the committee on professional conduct may be reviewed by the

ARB for professional medical conduct. N.Y. Pub. Health L. § 230(10)(p). The ARB is to

“review whether or not the determination and the penalty are consistent with the findings of fact

and conclusions of law and whether or not the penalty is appropriate and within the scope of


9
  There is one exception to this rule, not relevant to the charges that were filed against Plaintiff. See N.Y. Pub.
Health. L. § 230(10)(p) (“Where the charges are based on the conviction of state law crimes in other jurisdictions,
evidence may be offered to the committee which would show that the conviction would not be a crime in New York
state.”).



                                                             7
penalties permitted” by § 230-a. Id. § 230-c(4)(b). The ARB must issue an order based on its

determination. Id. § 230-c(4)(d).

               Legal Standards

               A. Rule 12(b)(5)

       Rule 12(b)(5) authorizes a court to dismiss a complaint for insufficient service of process

prior to a defendant filing an answer. See Fed. R. Civ. P. 12(b)(5). “In deciding a Rule

12(b)(5) motion, a Court must look to Rule 4, which governs the content, issuance, and service

of a summons.” DeLuca v. AccessIT Grp., Inc., 695 F. Supp. 2d 54, 64 (S.D.N.Y. 2010). Under

Rule 4(m), “[i]f a defendant is not served within 90 days after the complaint is filed, the court—

on motion or on its own after notice to the plaintiff—must dismiss the action without prejudice

against that defendant or order that service be made within a specified time.” Fed. R. Civ. P.

4(m). If the plaintiff is able to demonstrate good cause, a district court must grant a plaintiff an

extension of time for service. See id. Even where a plaintiff does not show good cause,

however, district courts may exercise discretion to grant an extension of time to effect adequate

service. See Zapata v. City of New York, 502 F.3d 192, 196 (2d Cir. 2007); George v. Prof’l

Disposables Int’l, Inc., 221 F. Supp. 3d 428, 433 (S.D.N.Y. 2016). In determining whether to

grant a discretionary extension, courts look to “(1) whether any applicable statutes of limitations

would bar the action once refiled; (2) whether the defendant had actual notice of the claims

asserted in the complaint; (3) whether defendant attempted to conceal the defect in service; and

(4) whether defendant would be prejudiced by extending plaintiff’s time for service.” DeLuca,

695 F. Supp. 2d at 66.

       Once a defendant moves to dismiss pursuant to Rule 12(b)(5), the plaintiff bears the

burden of establishing that service was adequate. See Khan v. Khan, 360 F. App’x. 202, 203 (2d




                                                      8
Cir. 2010) (summary order). Although “[a] process server’s affidavit of service constitutes

prima facie evidence of proper service,” this evidence may be rebutted by “[a] defendant’s sworn

denial of receipt of service.” Rana v. Islam, 305 F.R.D. 53, 63 (S.D.N.Y. 2015) (quoting Old

Republic Ins. Co. v. Pac. Fin. Servs. of Am., Inc., 301 F.3d 54, 57 (2d Cir. 2002)); see

also Darden v. DaimlerChrysler N. Am. Holding Corp., 191 F. Supp. 2d 382, 387 (S.D.N.Y.

2002) (“Conclusory statements are insufficient to overcome a defendant’s sworn affidavit that he

was not served.”). Courts may also look to materials outside of the pleadings when determining

whether service was sufficient. See Darden, 191 F. Supp. 2d at 386 (“[I]n considering a motion

to dismiss pursuant to 12(b)(5) for insufficiency of process, a Court must look to matters outside

the complaint to determine whether it has jurisdiction.”).

               B. Rule 12(b)(6)

       To survive a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6), “a

complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is

plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). A claim will have “facial plausibility when the plaintiff

pleads factual content that allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Id. This standard demands “more than a sheer possibility

that a defendant has acted unlawfully.” Id. “Plausibility . . . depends on a host of considerations:

the full factual picture presented by the complaint, the particular cause of action and its elements,

and the existence of alternative explanations so obvious that they render plaintiff’s inferences

unreasonable.” L-7 Designs, Inc. v. Old Navy, LLC, 647 F.3d 419, 430 (2d Cir. 2011).

       In considering a motion to dismiss, a court must accept as true all well-pleaded facts

alleged in the complaint and must draw all reasonable inferences in the plaintiff’s favor. Kassner




                                                      9
v. 2nd Ave. Delicatessen Inc., 496 F.3d 229, 237 (2d Cir. 2007). The court may consider the

complaint, documents attached to the complaint or incorporated by reference, or matters of

which judicial notice may be taken under Federal Rule of Evidence 201. Kramer v. Time

Warner Inc., 937 F.2d 767, 773 (2d Cir. 1991).

       A complaint need not make “detailed factual allegations,” but it must contain more than

mere “labels and conclusions” or “a formulaic recitation of the elements of a cause of action.”

Iqbal, 556 U.S. at 678 (internal quotation marks omitted). Although all allegations contained in

the complaint are assumed to be true, this tenet is “inapplicable to legal conclusions.” Id.

               C. Pro Se Litigant

       Even after Twombly and Iqbal, a “document filed pro se is to be liberally construed and

. . . must be held to less stringent standards than formal pleadings drafted by lawyers.” Boykin v.

KeyCorp., 521 F.3d 202, 214 (2d Cir. 2008) (internal quotation marks omitted). Further,

pleadings of a pro se party should be read “to raise the strongest arguments that they suggest.”

Kevilly v. New York, 410 F. App’x 371, 374 (2d Cir. 2010) (summary order) (internal quotation

marks omitted). “In keeping with these precepts, although Rule 12(b)(6) generally restricts a

court’s consideration to the four corners of the complaint, pro se pleadings may be read together

to determine whether a plaintiff conceivably could be entitled to relief.” Sathianathan v. Smith

Barney, Inc., No. 04 Civ. 7122(DAB)(FM), 2006 WL 538152, at *13 (S.D.N.Y. Feb. 24,

2006) (collecting cases); see also Sommersett v. City of New York, No. 09 Civ.

5916(LTS)(KNF), 2011 WL 2565301, at *3 (S.D.N.Y. June 28, 2011) (“[W]here a pro se

plaintiff has submitted other papers to the Court, such as legal memoranda, the Court may

consider statements in such papers to supplement or clarify the plaintiff’s pleaded allegations.”

(citation omitted)); Ibok v. Sector, No. 05 Civ.6584 MBM, 2006 WL 302336, at * 1 n.1




                                                    10
(S.D.N.Y. Feb. 9, 2006) (“The Court may consider the factual allegations in plaintiff’s Response

to supplement those in his complaint because of the liberal standard afforded to the pleadings

of pro se litigants.”).

        Nevertheless, dismissal of a pro se complaint is appropriate where a plaintiff fails to state

a plausible claim supported by more than conclusory factual allegations. See Walker v. Schult,

717 F.3d 119, 124 (2d Cir. 2013). In other words, the “duty to liberally construe a plaintiff’s

complaint is not the equivalent of a duty to re-write it.” Geldzahler v. N.Y. Med. Coll., 663 F.

Supp. 2d 379, 387 (S.D.N.Y. 2009) (citation omitted).

                D. Rule 15(a)(2)

        Federal Rule of Civil Procedure 15(a) provides that leave to amend a pleading shall be

freely granted “when justice so requires.” Fed. R. Civ. P. 15(a)(2). “Leave to amend, though

liberally granted, may properly be denied for: ‘undue delay, bad faith or dilatory motive on the

part of the movant, repeated failure to cure deficiencies by amendments previously allowed,

undue prejudice to the opposing party by virtue of allowance of the amendment, futility of

amendment, etc.’” Ruotolo v. City of New York, 514 F.3d 184, 191 (2d Cir. 2008) (quoting

Foman v. Davis, 371 U.S. 178, 182 (1962)). The “nonmovant bears the burden of showing

prejudice, bad faith and futility of the amendment.” Amusement Indus., Inc. v. Stern, No. 07 Civ.

11586(LAK)(GWG), 2014 WL 4460393, at *9 (S.D.N.Y. Sept. 11, 2014) (citation omitted).

Absent a showing of bad faith or undue prejudice, however, “[m]ere delay . . . does not provide a

basis for the district court to deny the right to amend.” Ruotolo, 514 F.3d at 191 (citation

omitted).




                                                     11
                    Discussion

                    A.      Plaintiff’s Objection to Representation by the New York State Attorney
                            General

           I first address Plaintiff’s “Objection to Representation by NYS AG.” (Pl.’s Obj. 1.) 10

Plaintiff requests that the Attorney General withdraw from representation of Defendant Mahar on

the basis that its representation “is in Conflict of Interest in defending the public’s interest as

required by law under the duties of the Attorney General’s [office].” (Pl.’s Obj. 1.) I construe

this as a motion to disqualify the Attorney General from representing Defendant Mahar.

           A district court may “disqualify counsel where necessary to preserve the integrity of the

adversary process, typically in the following situations: (1) where an attorney’s conflict of

interests in violation of New York’s Lawyer’s Code of Professional Responsibility “undermines

the court's confidence in the vigor of the attorney's representation of his client; or (2) where the

attorney is at least potentially in a position to use privileged information concerning the other

side through prior representation, . . . giving his present client an unfair advantage.” Grant v.

Harvey, No. 09 Civ. 1918(LTS)(KNF), 2012 WL 1958878, at *1 (S.D.N.Y. May 24, 2012)

(quoting Bd. of Educ. of N.Y.C. v. Nyquist, 590 F.2d 1241, 1246 (2d Cir. 1979) (citations

omitted)).

           The New York State Attorney General “defend[s] all actions and proceedings in which

the state is interested.” N.Y. Exec. L. § 63(1). In addition, a state employee is generally entitled

to representation by the Attorney General when he or she is sued under 42 U.S.C. § 1983 for acts

within the scope of his employment. N.Y. Pub. Off. L. § 17(2)(a). The two exceptions to this

rule are (1) when the Attorney General “determines based upon his investigation and review of



10
     “Pl.’s Obj.” refers to Plaintiff’s Objection to Representation by NYS AG, filed on April 1, 2019. (Doc. 60.)



                                                                12
the facts and circumstances of the case that representation by the attorney general would be

inappropriate,” and (2) “whenever a court of competent jurisdiction, upon appropriate motion or

by a special proceeding, determines that a conflict of interest exists and that the employee is

entitled to be represented by private counsel of his choice.” Id. § 17(2)(b).

        I find Plaintiff’s argument that there is a conflict of interest in the Attorney General’s

representation of Defendant Mahar based on its concurrent obligation to “defend the public’s

interest” to be meritless. Implementing Plaintiff’s theory of the law would result in the Attorney

General being unable to ever defend the state against suits by citizens. This result would be

plainly absurd and has been explicitly rejected by other courts. See Grant, 2012 WL 1958878, at

*3 (rejecting incarcerated plaintiff’s motion to disqualify attorney general representing

Department of Corrections officials based on an argument that because the attorney general has a

statutory duty to protect the interests of the state, he has a duty to protect the interests of the

plaintiff (citing Cliff v. Vacco, 699 N.Y.S.2d 791, 791–92 (3rd Dep’t 1999) (“While under

certain defined circumstances the Attorney–General may institute a civil action to enforce the

laws of the State, or may otherwise take action to protect the public interest, . . . no support

[exists] for the proposition that this authority extends to the representation of private individuals

such as [an inmate] in matters involving the enforcement of private rights.” (alteration in

Grant)))).

        Accordingly, Plaintiff’s motion to disqualify the Attorney General is denied.

                B.     Plaintiff’s Motion for Leave to Amend

        Plaintiff seeks leave to amend her complaint “based on change of circumstances and to

add new defendants.” (Doc. 47, at 1.) Specifically, she seeks to re-add the Florida Department

of Health as a defendant, and asserts for the first time claims against the ARB members that




                                                       13
participated in affirming her license revocation. (See SAC 1.) Defendants oppose on the basis

that Plaintiff’s amendment would be futile and fails to cure the deficiencies present in her

amended complaint. (See Doc. 53.)

       Because requests for leave to amend are to be granted liberally, Plaintiff’s motion is

granted, and I will consider both her amended complaint and second amended complaint

together. (See supra Section IV.C; Sathianathan, 2006 WL 538152, at *13.)

       Plaintiff’s first amended complaint contains two counts. The first is employment

discrimination under Title VII of the Civil Rights Act (“Title VII”), 42 U.S.C. §§ 2000e–2000e-

17; the Age Discrimination in Employment Act (“ADEA”), 29 U.S.C. §§ 621–634; the

Americans with Disabilities Act (“ADA”), 42 U.S.C. §§ 12112–12117, and 18 U.S.C. §§ 241,

242. The second count asserts discrimination based on sex, nationality, age and race under 42

U.S.C. § 1983. (FAC 5–9.) Plaintiff’s second amended complaint asserts the following federal

claims: “sexual harassment, discrimination and retaliation pursuant to Title VIII and Title VII of

the Civil Rights Act” and “unlawful employment practices . . . in violation of Title VII . . . [and]

42 U.S.C. 1981a.” (SAC 2.)

       Accordingly, because Plaintiff appears to intend to pursue the claims she asserted against

NYSDOH and Mahar in her first amended complaint, their motion to dismiss is not moot.

               C.     Motion to Dismiss

       Because I have granted Plaintiff’s motion for leave to amend her complaint, I consider

Defendants’ motion to dismiss as comprising (1) their original motion and supporting documents

seeking dismissal of the claims against NYSDOH and Mahar, and (2) their letter response in

opposition to Plaintiff’s motion for leave to further amend her complaint, arguing that Plaintiff’s

claims against Defendants Wilson, Grabiec, Koenig, D’Anna, and Milone are meritless.




                                                     14
         As an initial matter, Plaintiff’s claims under 18 U.S.C. §§ 241 and 242 must be dismissed

for lack of jurisdiction because they are criminal statutes and do not provide a private right of

action. See Bender v. Gen. Servs. Admin., No. 05 Civ. 6459(GEL), 2006 WL 988241, at *1

(S.D.N.Y. Apr. 14, 2006). In addition, Title VIII refers to the Fair Housing Act, 42 U.S.C. §§

3601–3631, see, e.g., Austin v. Town of Farmington, 826 F.3d 622, 624 (2d Cir. 2016), and the

only housing-related allegations in Plaintiff’s papers are her statements that Carlton Fields, a law

firm, represented Wells Fargo in a foreclosure action or actions against her. (SAC 11–12.)

Therefore, this claim does not appear to be asserted against Defendants NYSDOH, Mahar, or the

ARB Members, and I do not consider it in deciding their motion.

                           1. Younger Abstention

         First, Defendants argue that Plaintiff’s complaint should be dismissed based on Younger

abstention. (Defs.’ Mem. 5–9.) Under the doctrine of Younger abstention, “[w]hen there is a

parallel, pending state criminal proceeding, federal courts must refrain from enjoining the state

prosecution . . . [or] particular state civil proceedings that are akin to criminal prosecutions. . . .”

Sprint Commc’ns, Inc. v. Jacobs, 571 U.S. 69, 72 (2013). Courts have found NYSDOH

disciplinary proceedings to be civil enforcement proceedings subject to the Younger doctrine.

See Mir v. Shah, No. 11 Civ. 5211(BSJ)(KNF), 2012 WL 3229308, at *3 (S.D.N.Y. Aug. 8,

2012); Cameron v. Zucker, No. 17-cv-3420 (JGK), 2017 WL 2462692, at *4 (S.D.N.Y. June 7,

2017) (finding that a medical disciplinary proceeding, like an attorney disciplinary proceeding, is

subject to Younger abstention).

         Plaintiff’s state court proceeding was ongoing at the time Defendants filed their motion to

dismiss, but it has now concluded. (See Doc. 59.) 11 Because “the state proceedings” that might


11
  I take judicial notice of the state court orders submitted by Defendants. See Conopco, Inc. v. Roll Int’l, 231 F.3d
82, 86 n.3 (2d Cir. 2000) (taking judicial notice of a final judgment and notice of appeal entered by a California state


                                                               15
have given rise to “Younger concerns are no longer pending,” abstention is not required. See

Pathways, Inc. v. Dunne, 329 F.3d 108, 114 (2d Cir. 2003).

         Although Defendants do not raise it, I note that the Rooker–Feldman doctrine—which

bars a district court from directly reviewing a state court judgment—also does not apply because

the state court order was entered while this action was pending in the district court, not before it

was filed. See Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 292 (2005)

(“When there is parallel state and federal litigation, Rooker–Feldman is not triggered simply by

the entry of judgment in state court.”). Nor do issue preclusion or claim preclusion apply,

because Plaintiff’s challenge to the ARB’s revocation of her license was denied for failure to

timely perfect her appeal, not on the merits. (See Doc. 59, at 2; see also Proctor v. LeClaire, 715

F.3d 402, 411, 414 (2d Cir. 2013) (A claim is precluded when there has been “a final judgment

on the merits of an action” in which the same claim “w[as] or could have been raised”; an issue

is precluded when “(1) the identical issue was raised in a previous proceeding; (2) the issue was

actually litigated and decided in the previous proceeding; (3) the party had a full and fair

opportunity to litigate the issue; and (4) the resolution of the issue was necessary to support a

valid and final judgment on the merits.”).) Since here the state case was not resolved on the

merits, Plaintiff’s claims are not precluded under these doctrines. See DiBlasio v. Novello, 344

F.3d 292, 296 (2d Cir. 2003) (issue preclusion did not bar the plaintiff’s claim that he was

deprived of his medical license without due process, and where Article 78 proceeding did not

address the substance of the plaintiff’s constitutional claim); cf. Anghel v. N.Y. State Dep’t of



court). A court may take judicial notice of a fact that is not subject to reasonable dispute because it is either
“generally known within the court’s territorial jurisdiction,” or “can be accurately and readily determined from
sources whose accuracy cannot reasonably be questioned.” Fed. R. Evid. § 201. “A court may take judicial notice
of a document filed in another court not for the truth of the matters asserted in the other litigation, but rather to
establish the fact of such litigation and related filings.” Int’l Star Class Yacht Racing Ass’n v. Tommy Hilfiger
U.S.A., Inc., 146 F.3d 66, 70 (2d Cir. 1998) (citation omitted).


                                                              16
Health, 947 F. Supp. 2d 284, 292, 295–97 (E.D.N.Y. 2013) (Rooker–Feldman and collateral

estoppel barred relitigation of plaintiff’s license revocation where he had initiated an Article 78

proceeding and the Appellate Division, Third Department determined that plaintiff’s due process

arguments were unsupported by the record and issued a “detailed decision . . . dismissing the

petition” a year before he brought his federal court action), aff’d, 589 F. App’x 28 (2d Cir. 2015).

       Accordingly, I turn to Defendants’ substantive arguments.

                       2. Federal Claims Against NYSDOH

                           a. Eleventh Amendment Immunity

       The Eleventh Amendment provides a jurisdictional bar to private suits against

unconsenting states and their agencies. Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S.

89, 100 (1984); Dube v. State Univ. of N.Y., 900 F.2d 587, 594 (2d Cir. 1990). Congress has the

authority to override that immunity. Dube, 900 F.2d at 594. “[I]t is well settled that 42 U.S.C. §

1983 does not constitute an exercise of that authority,” id. (citing Quern v. Jordan, 440 U.S. 332,

340–42 (1979)), and that New York has not consented to being sued under § 1983 in federal

court, Mamot v. Bd. of Regents, 367 F. App’x 191, 192 (2d Cir. 2010) (summary order)

(citing Trotman v. Palisades Interstate Park Comm’n, 557 F.2d 35, 38–40 (2d Cir. 1977)).

Section 1981 claims are also precluded by Eleventh Amendment immunity. Wang v. Office of

Prof’l Med. Conduct, N.Y., 354 F. App’x 459, 460 (2d Cir. 2009) (summary order) (citing

Singletary v. Mo. Dep’t of Corr., 423 F.3d 886, 890 (8th Cir. 2005) (collecting cases in support

of the proposition that “other circuits have uniformly held that a state is immunized from § 1981

liability under the Eleventh Amendment”)). Similarly, New York’s Eleventh Amendment

immunity against ADA and ADEA claims has neither been abrogated by Congress nor waived

by the state. Nicolae v. Office of Vocational & Educ. Servs. for Individuals with Disabilities, 257




                                                     17
F. App’x 455, 456–57 (2d Cir. 2007) (summary order) (citing Univ. of Ala. v. Garrett, 531 U.S.

356, 374 (2001) (sovereign immunity not abrogated for suits under Title I of the ADA, 42 U.S.C.

§§ 12111–12117); Kimel v. Fla. Bd. of Regents, 528 U.S. 62, 91 (2000) (sovereign immunity not

abrogated for purposes of the ADEA)).

       NYSDOH is a state agency. Accordingly, Plaintiff’s claims against it under § 1981, §

1983, Title I of the ADA, and the ADEA must be dismissed for lack of subject matter

jurisdiction. See id.; Dube, 900 F.2d at 594; Sunnen v. N.Y. State Dep’t of Health, No. 12 Civ.

3417(CM), 2012 WL 6645942, at *6 (S.D.N.Y. Dec. 21, 2012) (dismissing § 1983 claim against

NYSDOH as barred by the Eleventh Amendment), aff’d in relevant part, vacated in part, 544 F.

App’x 15 (2d Cir. 2013).

                           b. Title VII Claim

       However, Title VII suits for employment discrimination are permitted against states and

their agencies. Fitzpatrick v. Bitzer, 427 U.S. 445, 448 (1976). Under Title VII, it is unlawful

“for an employer . . . to fail or refuse to hire or to discharge any individual, or otherwise to

discriminate against any individual with respect to his compensation, terms, conditions, or

privileges of employment, because of such individual’s race, color, religion, sex, or national

origin.” 42 U.S.C. § 2000e–2(a). “Consequently, the existence of an employer-employee

relationship is a primary element of Title VII claims.” Gulino v. N.Y. State Educ. Dep’t, 460

F.3d 361, 370 (2d Cir. 2006).

       Here, Plaintiff has not alleged that NYSDOH employed her; only that it terminated her

license in a discriminatory manner. Indeed, courts have held that an agency’s licensing

activities, without more, do not create an employer–employee relationship with its licensees. See

id. at 377–78 (New York City school teachers had no Title VII claim against state agency for




                                                      18
administering allegedly discriminatory tests because agency did not employ them); Sunnen v.

New York, No. 10 Civ. 372(PKC), 2010 WL 3912728, at *1 (S.D.N.Y. Sept. 10, 2010)

(dismissing plaintiff’s Title VII claim against NYSDOH for revoking his license on the basis that

he did not contend he was employed by the agency); Bonaby v. N.Y.C. Taxi & Limousine

Comm’n, No. 02 Civ. 5423(LAP), 2003 WL 21649453, at *4 (S.D.N.Y. July 14, 2003) (taxi

driver did not state a claim against the New York City Taxi & Limousine Commission based on

Commission’s disciplinary actions against him); Mikhail v. Bentley, No. 96 CIV. 7987(JSM),

1997 WL 225799, at *2 (S.D.N.Y. May 6, 1997) (dismissing Title VII claim against medical

licensing body for denying plaintiff’s application for a medical license because defendant was

not plaintiff’s employer).

       Therefore, Plaintiff’s Title VII claim against NYSDOH must fail.

                       3. Federal Claims Against Timothy Mahar, Linda Prescott Wilson,
                          Steven Grabiec, Peter S. Koenig, Sr., John A. D’Anna, and
                          Richard Milone

       Defendants argue that the claims against Defendant Mahar should also be dismissed, first

for lack of personal jurisdiction based on Plaintiff’s failure to serve him, and second for lack of

subject matter jurisdiction based on prosecutorial immunity.

                             a. Personal Jurisdiction

       Although NYSDOH waived service as to Plaintiff’s Complaint, Plaintiff has not

demonstrated that after she filed the Amended Complaint and added Mahar as a Defendant three

years ago, that (1) she served Defendant Mahar or (2) Defendant Mahar waived service. There is

no affidavit of service as to Defendant Mahar on the electronic docket, and Plaintiff has not

made any assertions in her pleadings or opposition papers that she served him or that she had

good cause for failing to serve him.




                                                        19
       Because Plaintiff has not met her burden under Rule 12(b)(5), see Khan, 360 F. App’x. at

203, I find grounds for dismissal pursuant to Rule 12(b)(5) and Fed. R. Civ. P. 4(m) for failure to

timely effect service on Mahar. In any event, even if the amended complaint were properly

served, because Plaintiff has failed to state a Title VII claim, the action would be dismissed

pursuant to Rule 12(b)(6.)

                             b. Title VII Claim

       Plaintiff’s Title VII claim against the Individual Defendants fails for the same reason it

fails against NYSDOH. She has made no allegations showing that any of them served as her

employer, which is a “primary element” of a Title VII claim. See Gulino, 460 F.3d at 370.

Rather, her claim rests on her allegations that Mahar was the prosecutor at her disciplinary

proceedings before NYSDOH, and that Wilson, Grabiec, Koenig, D’Anna, and Milone were

members of the ARB panel that approved the revocation of her license. (FAC 8; SAC 1.)

       Therefore, Plaintiff’s Title VII claim against the Individual Defendants must be

dismissed.

                             c. Prosecutorial and Judicial Immunity

       Finally, to the extent that Plaintiff is asserting damages claims against Mahar premised on

his role as the prosecutor at her disciplinary proceedings—that he “made constructive false,

fabricated allegations” against her that were then “agreed by the rigged panel,” (FAC 8), and

against the ARB members who were on that panel—Defendants Wilson, Grabiec, Koenig,

D’Anna, and Milone—these claims are barred by absolute prosecutorial and judicial immunity.

       Certain government officials enjoy absolute immunity from claims for damages arising

out of acts performed within the scope of their duties. See Imbler v. Pachtman, 424 U.S. 409,

422 (1976) (prosecutors immune from claim brought under § 1983). Although absolute




                                                    20
immunity traditionally protected only judges and prosecutors, it has been extended “to bar suits

for money damages against agency officials who perform functions analogous to those of a

prosecutor or judge.” Bogan, 2015 WL 1408891, at *11 (citing Butz v. Economou, 438 U.S. 478,

512–17 (1978)), aff’d, 668 F. App’x 368 (2d Cir. 2016). Whether an official’s function is

analogous to that of a prosecutor or judge depends, in turn, on whether the proceeding bears

enough of the “characteristics of the judicial process.” DiBlasio, 344 F.3d at 297 (quoting Butz,

438 U.S. at 513). The Supreme Court has outlined six factors for courts to assess in determining

whether a given disciplinary process is “characteristic of the judicial process”:

         (a) the need to assure that the individual can perform his functions without
         harassment or intimidation; (b) the presence of safeguards that reduce the need for
         private damages actions as a means of controlling unconstitutional conduct; (c)
         insulation from political influence; (d) the importance of precedent; (e) the
         adversary nature of the process; and (f) the correctability of error on appeal.”

Id. at 298 (quoting Cleavinger v. Saxner, 474 U.S. 193, 201 (1985) (citing Butz, 438 U.S. at

512)).

         Although the Second Circuit has held that a summary suspension of a medical license is

not a judicial proceeding whose administrators are entitled to immunity, DiBlasio, id. at 302,

direct medical license revocation proceedings under N.Y. Pub. Health L. §230(10)(a)–(h) are

sufficiently judicial that officials involved in those proceedings are entitled to absolute

immunity, Applewhite v. Briber, 506 F.3d 181, 182 (2d Cir. 2007) (absolute immunity protects

officials involved in a “state medical review board’s disciplinary proceeding where . . . the

individual charged has the right to be represented by counsel, to present evidence and to cross-

examine witnesses, and where the board articulates its findings and conclusions in a binding

order—as opposed to a mere recommendation—under a preponderance of the evidence

standard”) However, the Second Circuit has not yet considered whether absolute immunity




                                                     21
extends to officials involved in referral license revocation proceedings under N.Y. Pub. Health L.

§ 230(10)(p), which provides an individual the right to be represented by counsel and to present

evidence, id., and under which revocation decisions are reviewed by the ARB, which must

review whether the determination and penalty are consistent with the findings of fact and

conclusions of law of the disciplinary panel, and issue an order based on that determination.

N.Y. Pub. Health L. § 230-c(4). However, Judge Paul Gardephe addressed this question in Mir

v. Bogan, 2015 WL 1408891, at *11. After an exhaustive analysis of the six Butz factors as

applied to Section 230(10)(p) referral proceedings, Judge Gardephe concluded that such

proceedings “share enough of the ‘characteristics of the judicial process’ to merit absolute

immunity for those officials . . . involved in such proceedings who are ‘functioning in a manner

sufficiently analogous to [that of] a judge or prosecutor.’” Id. at *17 (quoting DiBlasio, 344 F.3d

at 297–98). As Judge Gardephe observed:

       Immunity is “necessary to assure that [officials involved in the revocation of
       medical licenses] can perform their respective functions without harassment or
       intimidation.” Butz, 438 U.S. at 512. Permitting civil damage suits to proceed
       against such officials based on their role in revocation proceedings would severely
       undermine one of New York’s most important state interests—its ability to license
       and discipline medical professionals and thereby to safeguard the public health.
       Individuals charged with this responsibility cannot be expected to properly perform
       their duties if they have a well-founded fear of retaliatory litigation.

Id. (internal citation and quotation marks omitted). Although referral proceedings do not possess

the features of a direct revocation described by the Applewhite court as “safeguards” of a judicial

proceeding, 506 F.3d at 182, Judge Gardephe opined that:

       The fact that a licensee in a Section 230(10)(p) referral proceeding (1) does not
       have a right of cross-examination, and (2) is precluded from relitigating issues
       resolved by the “authorized professional disciplinary agency of another state,” does
       not counsel against a grant of absolute immunity. These matters go to the likelihood
       that a referral proceeding will result in an erroneous deprivation of a physician's
       license. The key question for determining whether absolute immunity is
       appropriate, however, is whether a damages action against individual officials is



                                                    22
       necessary to address any possible unconstitutional conduct by these officials.

Bogan, 2015 WL 1408891, at *16.

       I find Judge Gardephe’s thorough reasoning and his conclusions persuasive, and I adopt

them here. Defendant Mahar was the prosecutor at Plaintiff’s license revocation proceedings

premised on the revocation of her license in Florida, and Defendants Wilson, Grabiec, Koenig,

D’Anna, and Milone were “hearing officers for the Administrative Review Board.” (SAC 1.)

Accordingly, they are entitled to absolute immunity against claims for damages based on their

conduct within the scope of the proceedings, and to the extent that Plaintiff asserts such claims,

they are dismissed with prejudice.

                       4. State Law Claims

       In her Second Amended Complaint, Plaintiff asserts various pendent state claw claims.

(SAC 6–7.) To the extent that she asserts these claims against NYSDOH, they are barred by the

Eleventh Amendment. See Raygor v. Regents of Univ. of Minn., 534 U.S. 533, 540–41 (2002)

(“[T]he Eleventh Amendment bars the adjudication of pendent state law claims against

nonconsenting state defendants in federal court.”) Having reviewed her Second Amended

Complaint, I find that Plaintiff makes no allegations as to Mahar and the ARB panel members

that do not relate directly to their conduct during the license revocation proceedings.

Accordingly, her state law claims against them are also barred pursuant to prosecutorial and

judicial immunity, for the same reasons discussed above. See Shmueli v. City of New York, 424

F.3d 231, 238 (2d Cir. 2005).




                                                    23
               D.     Dismissal with Prejudice

       Claims brought pro se typically are dismissed without prejudice. See Cuoco v.

Moritsugu, 222 F.3d 99, 112 (2d Cir. 2000) (unless there is no indication that the pro se plaintiff

will be able to assert a valid claim giving rise to subject matter jurisdiction, leave to amend

should be given). “A pro se complaint should not be dismissed without the Court granting leave

to amend at least once when a liberal reading of the complaint gives any indication that a valid

claim might be stated.” Chavis v. Chappius, 618 F.3d 162, 170 (2d Cir. 2010) (internal quotation

marks omitted).

       Here, however, Plaintiff has had two opportunities to amend and the majority of her

claims against NYSDOH and the prosecutor and hearing officers involved in her license

revocation are barred by applicable doctrines of immunity. Plaintiff’s claims under Title VII that

are not so barred fail because neither NYSDOH nor the Individual Defendants were her

employers. I see no indication that there are any facts Plaintiff could allege that would (1)

establish that NYSDOH or the Individual Defendants were her employers within the meaning of

Title VII; (2) give me jurisdiction over her remaining claims against NYSDOH; or (3) result in

valid claims against the Individual Defendants involved in her license revocation hearing.

Accordingly, Plaintiff’s claims against NYSDOH are dismissed with prejudice to refiling in

federal court, and Plaintiff’s claims against Mahar, Wilson, Grabiec, Koenig, D’Anna, and

Milone are dismissed with prejudice.

               Conclusion

       For the foregoing reasons, Defendants’ motion to dismiss Plaintiff’s Complaint, (Doc.

38), is GRANTED and Plaintiff’s claims against NYSDOH, Mahar, Wilson, Grabiec, Koenig,

D’Anna, and Milone are DISMISSED WITH PREJUDICE. An Order of Service as to the




                                                     24
remaining Defendants, the Florida Department of Health and Carlton Fields Law Firm, will be

entered concurrently with this Opinion & Order.

       The Clerk of Court is respectfully directed to terminate the motion pending at Document

38, and to mail a copy of this Opinion & Order to the pro se Plaintiff.

SO ORDERED.

Dated: September 27, 2019
       New York, New York

                                                    ______________________
                                                    Vernon S. Broderick
                                                    United States District Judge




                                                    25
